IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: J.L.B., A MINOR         : No. 195 EAL 2022
                                            :
                                            :
PETITION OF: A.M., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: J.L.B., A MINOR         : No. 196 EAL 2022
                                            :
                                            :
PETITION OF: A.M., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: S.M., A MINOR           : No. 197 EAL 2022
                                            :
                                            :
PETITION OF: A.M., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: S.B.M., A MINOR         : No. 198 EAL 2022
                                            :
                                            :
PETITION OF: A.M., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of September, 2022, the Petition for Allowance of Appeal

is DENIED.